DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  In line 2 “covering a opening of said caddy” should state, “covering an opening of said caddy”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "said specimen" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " said specimen " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " said specimen " in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,4-5,12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2012/0190122).
Lin discloses an assay device for testing a fluid specimen, said device comprises: 
a vessel (fig. 13, ref. 152) including a top opening (opening closed by top 154) leading to a first internal compartment (151), and a closed bottom (bottom surface of 152), wherein said top opening and said closed bottom are separated along an axis (axis 155); 
wherein said vessel comprises a translucent wall portion (fig. 13, left side of vessel 152 is a transparent window as also seen in fig. 1, ref. 14) providing visual access to a number of chromatographic test strips located therein (claim 1 has not positively recite a number of chromatographic test strips, Lin discloses test strips 170 located behind the transparent window 14 as seen in fig. 13 and 1 ; and, 
a caddy (153) contained within said compartment, said caddy comprising: 
an internal chamber (151) having an upper opening (located near top) and a sealable lower opening (entry port 166); said 
caddy being translatable between a first position (para 79-80; preliminary screening test when the inner vessel 153 is rotated with respect to the outer vessel 152 about the rotation axis 155 by turning the lid. Rotation continues until the hole 159 lines up with an entry port 166 through the well side wall allowing fluid to flow through the hold and start to fill the second chamber 167) wherein said lower opening is suspended a distance apart from said closed bottom (fig. 13), and a second position wherein said lower opening is sealed against said closed bottom (para 80,once liquid reaches the second chamber it flows down a ramp 168 leading to a pool 169 for collecting the preliminary screening aliquot. The preliminary screening and remainder aliquot are separated by the continued rotation of the inner vessel until once again the hold is blocked and sealed by the well sidewall 160. The well sidewall shares a surface with the closed bottom 152);
whereby fluid can flow from said internal chamber to said strips when said caddy is between said first position and said second position (para 80, preliminary screening aliquot discussed above), and fluid cannot flow from said internal chamber to said strips when said caddy is in said second position (hole 159 is blocked by well sidewall 160).
Regarding claim 2, wherein said lower opening is surrounded by a lower lip sealed by a frangible barrier. Lin discloses frangible barrier being disclosed at opening 166 that is opened by a structure 76, fig. 4).
Regarding claim 4, wherein said device further comprises a lid (154) removably sealing said top opening while said caddy is in either said first position or said second position (lid controls rotation of the caddy 153).
Regarding claim 5, wherein said lid comprises a bearing surface contacting and driving said caddy from said first position to said second position in correspondence to said lid moving axially said distance (The lid provides crenellations shaped and dimensioned to intimately engage corresponding crenellations 164 forced into the radially inward facing surface of the inner vessel caddy 153).
Regarding claim 12, wherein said strips are carried within a cartridge insertable into said compartment of said vessel (fig. 1 shows the test strips 26 position within a cartridge 23 within the vessel).
Regarding claim 13, wherein said device further comprises a disableable obstruction preventing movement of said caddy between said first and second positions (the leading edge of structure 160 is a disableable in that it stop rotation).
Regarding claim 14, wherein said disableable obstruction comprises a cylindrical collar (sidewall 160 blocks the hole and seals the sample in region 165 separate from region 169) removably positioned on said vessel to prevent axial movement of said lid beyond a defined limit.
Regarding claim 15, Lin discloses an immunoassay flow testing device having a fluid specimen accepting cup having a closed bottom and an open top sealable by a lid, and a chromatographic testing strip exposed to an internal compartment of the cup, an improvement which comprises:
a caddy (fig. 13, ref. 153) having an internal chamber (151) having a lower opening (166) surrounded by a lower lip (edge of structure at 158); wherein said caddy is axially translatable (structure 153 is placed within the vessel 152) within said internal compartment between a first upper axial position wherein said lower lip is suspended a distance above said closed bottom (closed bottom 168) whereby fluid can flow from the internal chamber to the strip (fig. 13), and a second lower axial position wherein the lower lip is hermetically sealed against the closed bottom whereby fluid cannot flow from the internal chamber to the strip (para 80, after the preliminary screening and remainder aliquot are separated by the continued rotation of the inner vessel until cone again the hold is blocked and sealed by the well sidewall 160).

Regarding claim 16, Lin discloses a method for conducting a preliminary fluid specimen test and a secondary confirmatory 2test from a single fluid specimen, said method comprises:  
3locating a preservation caddy (caddy 3) at a first pre-test axial position within a compartment of a 4sealable cup (2) (fig. 5 shows a pre-test axial postion); 
5introducing a fluid specimen into said preservation caddy (fig. 5 shows fluid specimen 101 being into the preservation caddy);  
6preliminarily sealing said cup with said lid against a removable obstruction (the lid 4 having a sealing means 45 for portioning the fluid specimen is seen in fig. 6.  Fig 7 shows the lid sealing the cup against a removable obstruction 84, sealed at bottom of caddy);  
7removing said removable obstruction (fig. 8 shows removable obstruction 84 broken);  
8tightening said lid, thereby initiating contact between said fluid specimen and one or 9more testing strips carried in said compartment (fig. 9-10 shows the act of lightening the lid to the cup which allows the fluid specimen to come into contact with one or more testing strips 107; para 67);  
10observing a result on said one or more testing strips (a result is observed on one or more test strips through the clear window 108; para 67); 
11removing said lid (lid portion 109 is removed so pipette 110 can access the liquid contents) from said cup after said observing (aliquot of sample is withdrawn as shown in fig. 11 which is after the observing a result on one or more test strips); and,  
12conducting said secondary confirmatory test from said second amount of said specimen (para 69 states the pipette can withdraw a sample for confirmatory testing which inherently implies that the test is confirmed with the same tests as performed on the test strip within the device).
Regarding claim 117, the method of Claim 16, wherein said tightening comprises: 2automatically driving said caddy along an axis from said first pre-test axial position to a 3second post-test axial position, wherein said second post-test axial position seals an amount of 4said specimen apart from a volume of said specimen remaining in said preservation caddy (the caddy 3 as seen in fig. 1 can be interpreted as a pre-test axial postion as shown in fig. 1,  a liquid can be added to the caddy due to the seal at the bottom of the caddy being intact.  When the lid 4 is applied to the caddy at portion 17, the movement allows the lid to contact connector 15 and 16 of the cup to move the caddy to a second post test axial postion which seals an amount of said specimen part from a volume of fluid specimen remaining in the preservation caddy as seen in fig. 10).  
Regarding claim 118, the method of Claim 17, wherein said automatically driving comprises: 2breaking a frangible barrier (84, fig. 8) covering an opening of said caddy, thereby allowing a first 3amount of said specimen to flow through said opening into said compartment; and  4resealing said opening against a closed bottom of said compartment, thereby separating a 5second amount of said specimen apart from said first amount of said specimen.  
Regarding claim 19, the method of Claim 18, which further comprises removing a disableable obstruction (53 is structurally bent to allow for the caddy to be moved to the second postion) preventing movement of said caddy between said first and second positions.
Regarding claim 20, the method of Claim 19, which further comprises inserting a cartridge carrying said one or 2 more testing strips into said compartment of said vessel (see fig 1 which shows 5 spaces for 5 test strips).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2012/0190122).
Lin discloses a liquid specimen collecting and testing device as seen above.
Lin does not teach a spike structure extending from a bottom structure, an axial distance beween the first postion and the second position is between 3 and 5 millimeters, an o-ring between the caddy and the vessel.
Lin teaches a spike located on a structure 41 that extends from a lid as seen in fig. 2. The spike 50 is used to break a frangible seal 84 which allows a liuqud sample to move from chamber 18 and into 61. It would have been obvious to one having an ordinary skill in the art to modify Lin to utilizes a spike on the bottom of the vessel to break a frangible seal when the caddy is moved to keep the spike internal to the device which would allow for the spike to be molded into the vessel during manufacturing.
Regarding claim 6, wherein an axial distance between said first position and said second position is between about 3 and 5 millimeters. It would have been obvious to one having an ordinary skill in the art at the time of the invention to recognize that the caddy 153 in fig. 13 is capable of moving vertically within vessel 152. Since the caddy 153 depends on sidewall 160 for sealing the opening 158 liquid would still flow through opening 166 when the caddy is not fully seated within the vessel. When the lid is placed on the caddy/vessel, the lid engages the threads on the vessel and the crenelations on the inner edge of the caddy 153.
Regarding claim 7-11, which claim various o-rings for sealing the vessel to the caddy and openings within the caddy. It would have been obvious to one having an ordinary skill in the art to modify Lin to utilize o-rings for sealing structures because the sample is a contaminant and o-rings provided between two structures would seal and prevent unwanted spills of urine sample.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,687,844. Although the claims at issue are not identical, they are not patentably distinct from each other because they both comprise a lid, vessel, and a caddy, wherein the caddy is axially translatable within the vessel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797